Citation Nr: 0715952	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the claims file indicates the 
existence of additional pertinent VA treatment records that 
have not been included with the claims file to date.  At 
present, the only VA medical reports included in the claims 
file are VA outpatient treatment reports from December 1974 
to January 1975 and the report of an October 2004 VA 
examination.

The report of that examination indicates that the examiner 
reviewed the veteran's "VA Connecticut health care system 
electronic medical records," and he cited to both blood 
testing from May 2004 and visits every other month with a VA 
doctor in Newington, Connecticut.  In reaching an impression, 
the examiner noted that there was "no laboratory 
confirmation for" a diagnosis of herpes.  At a minimum, the 
claims file should include the records upon which this 
conclusion was based, pursuant to 38 C.F.R. § 3.159(c)(2).

The Board also observes that, in his November 2004 
Substantive Appeal, the veteran notified the RO that he was 
told that he had genital herpes, and not a rash, by a doctor 
at the Newington VA Medical Center (VAMC) "in the 80s."  
This comment further indicates the need for a request for 
medical records from this facility.  Id.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the corrective 
notice should be provided. 
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The Newington VAMC should be 
contacted, and all available medical 
records of the veteran dated since 
January 1975 should be requested.  All 
records obtained pursuant to this request 
must be included in the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  After completion of the above 
development, the veteran's claim of 
service connection for genital herpes 
should be readjudicated.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

